726 N.W.2d 411 (2007)
LASALLE BANK NA, Plaintiff-Appellee,
v.
Mary ORR, Defendant-Appellant.
Docket Nos. 132689, 132690, COA Nos. 274042, 274583.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 15, 2006 and November 29, 2006 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay of proceedings is DENIED.